Execution Copy
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated as of March 1, 2008 (the “Agreement”), by and
between Marshall Erdman & Associates, Inc., a Wisconsin corporation (the
“Company”) and wholly owned subsidiary of Cogdell Spencer LP, a Delaware Limited
Partnership (the “Operating Partnership”) with its principal place of business
at One Erdman Place, Madison, WI 53717-2171 and Scott A. Ransom, residing at the
address set forth on the signature page hereof (the “Executive”).
     WHEREAS, the Company wishes to employ the Executive, and the Executive
wishes to accept such offer, on the terms set forth below:
     Accordingly, the parties hereto agree as follows:
     1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term (the “Initial Term”) commencing on
March 1, 2008 and continuing for a five-year period, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5; with such employment
to continue for successive one-year periods in accordance with the terms of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party of non-renewal in writing prior to 90 days before the expiration of
the initial term and each annual renewal, as applicable (the Initial Term,
together with any such extensions of employment hereunder, shall hereinafter be
referred to as the “Term”).
     2. Duties. During the Term, the Executive shall be employed by the Company
as President and Chief Executive Officer and, as such, the Executive shall
faithfully perform for the Company the duties of said office and shall perform
such other duties of an executive, managerial or administrative nature as shall
be specified and designated from time to time by the Chief Executive Officer and
President of Cogdell Spencer Inc. (the “CEO”), (including, without limitation,
the performance of duties for affiliates and subsidiaries of the Company).
During the Term, the Executive shall report directly to the CEO. The Executive
shall devote substantially all of his business time and effort to the
performance of

 



--------------------------------------------------------------------------------



 



his duties hereunder; provided that the following activities do not interfere
with the Executive’s ability to perform his duties hereunder, the Executive
shall not be prohibited from performing personal and charitable activities and
engaging in any other business interests as may be approved by the CEO in his
discretion. During the Term, the Executive will be based primarily at the
Company’s offices in Madison, WI (subject to reasonable travel requirements of
the business).
     3. Compensation.
          3.1 Salary. The Company shall pay the Executive during the Term a
salary at the rate of $315,000 per annum (the “Annual Salary”), in accordance
with the customary payroll practices of the Company applicable to senior
executives (or, if there is no such policy, such practices of the Company’s
principal affiliates). At least annually, the CEO shall review the Executive’s
Annual Salary and may provide for increases therein as it may in its discretion
deem appropriate.
          3.2 Bonus. During the Term, in addition to the Annual Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus based on 100% of the Executive’s Annual
Salary, subject to performance goals and performance multipliers set annually
with the CEO (the “Annual Bonus”).
          3.3 Benefits — In General. The Executive shall be permitted during the
Term to participate in any group life, hospitalization or disability insurance
plans, health programs, equity-based plans, retirement plans, fringe benefit
programs and similar benefits that may be available to other senior executives
of the Company generally, on the same terms as such other executives, in each
case to the extent that the Executive is eligible under the terms of such plans
or programs.
          3.4 Equity Incentive Award. The Executive will be entitled to annual
grants of equity-based incentive awards which may be in the form of LTIP units,
restricted stock, restricted stock units or any other equity-based award as
determined by the Board of Directors of Cogdell Spencer Inc., in its sole
discretion, in such amounts as determined in accordance with Exhibit A attached
hereto.
          3.5 Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the

2



--------------------------------------------------------------------------------



 



Executive during the Term in the performance of the Executive’s services under
this Agreement; provided that the Executive submits proof of such expenses
within 30 days of such expense being paid by the Executive, with the properly
completed forms as prescribed from time to time by the Company in accordance
with the Company’s policies regarding expense reimbursement.
          3.6. Certain Specific Benefits. The Company shall make available to
the Executive, vacation of 20 business days per year and an appropriate Company
car allowance consistent with car allowances for other senior executives.
     4. Termination upon Death or Disability. If the Executive dies during the
Term, the Term shall terminate as of the date of death, and the obligations of
the Company to or with respect to the Executive shall terminate in their
entirety upon such date except as otherwise provided under this Section 4. If
the Executive by virtue of ill health or other disability is unable to perform
substantially and continuously the duties assigned to him for more than 180
consecutive or non-consecutive days out of any consecutive 12-month period, the
Company shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary, Annual Bonus and other benefits
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination), (ii) all outstanding unvested equity-based awards (including,
without limitation, stock options and restricted stock) held by the Executive
shall fully vest and become immediately exercisable, as applicable, subject to
the other terms of such awards, and (iii) except as otherwise required under
applicable law, the Executive (or, in the event of his death, his estate and
beneficiaries) shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

3



--------------------------------------------------------------------------------



 



     5. Certain Terminations of Employment.
          5.1 Termination by the Company for Cause; Termination by the Executive
without Good Reason.
(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:
(i) conviction of, or formal admission to, a felony;
(ii) engagement in the performance of his duties hereunder, or otherwise to the
material and demonstrable detriment of the Company, in willful misconduct,
willful or gross neglect, fraud, misappropriation or embezzlement;
(iii) repeated failure to adhere to the directions of the CEO or the Board, or
to adhere to the Company’s policies and practices;
(iv) willful and continued failure to substantially perform his duties properly
assigned to him (other than any such failure resulting from his disability)
after demand for substantial performance is delivered by the Company
specifically identifying the manner in which the Company believes the Executive
has not substantially performed such duties;
(v) breach of any of the provisions of Section 6; or
(vi) breach in any material respect of the terms and provisions of this
Agreement and failure to cure such breach within 90 days following written
notice from the Company specifying such breach;
provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time following the
occurrence of any of the events described in clauses (i), (ii) or (v) above and
on written notice given to the Executive at any time not more than 30 days
following the occurrence of, or if later, the Company’s knowledge of, any of the
events described in clause (iii), (iv) or (vi) above. No termination for Cause
shall be effective unless the CEO makes a Cause determination after notice to
the Executive and the Executive has been provided with the opportunity (with
counsel of his choice) to contest the determination at a meeting of the Board.
          (b) During the Term, the Company may terminate the Executive’s
employment hereunder for Cause, as provided above, and the Executive may
terminate his employment without Good Reason on at least 30 days’ and not more
than 60 days’ written notice given to the Company. If (i) the Company terminates
the Executive for Cause, or the Executive terminates his employment and the

4



--------------------------------------------------------------------------------



 



termination by the Executive is not for Good Reason in accordance with
Section 5.2 or covered by Section 5.3, the Executive shall receive Annual Salary
and other benefits (but, in all events, and without increasing the Executive’s
rights under any other provision hereof, excluding any bonuses not yet paid)
earned and accrued under this Agreement prior to the termination of employment
(and reimbursement under this Agreement for expenses incurred prior to the
termination of employment); and (ii) a termination occurs in accordance with
this Section 5.1, except as otherwise required under applicable law, the
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.
          5.2 Termination by the Company without Cause; Termination by the
Executive for Good Reason.
(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive,
(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company;
(ii) a reduction in Annual Salary of the Executive;
(iii) the relocation of the Executive’s office to more than 50 miles from
Madison, WI; or
(iv) the Company’s material and willful breach of this Agreement.
Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than
90 days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 60 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

5



--------------------------------------------------------------------------------



 



          (b) During the Term, the Company may terminate the Executive’s
employment at any time for any reason or no reason and the Executive may
terminate the Executive’s employment with the Company for Good Reason. If the
Company terminates the Executive’s employment and the termination is not covered
by Section 4, 5.1 or 5.3, or the Executive terminates his employment for Good
Reason and the termination by the Executive is not covered by Section 5.3,
(i) the Executive shall receive Annual Salary, Annual Bonus and other benefits
earned and accrued under this Agreement prior to the termination of employment
(and reimbursement under this Agreement for expenses incurred prior to the
termination of employment); (ii) the Executive shall receive (A) a cash payment
equal to 1.99 times the sum of (x) the Executive’s Annual Salary (as in effect
on the effective date of such termination) payable no later than 30 days after
such termination and (y) the greater of (1) the average of the two previous
Annual Bonuses received by the Executive as provided for in Section 3.2, or
(2) the maximum amount payable under Section 3.2 for the fiscal year in which
the termination occurs (the “Termination Bonus”), or, in the event the Executive
has not received any Annual Bonuses pursuant to Section 3.2 at the time of such
termination, the Termination Bonus shall be equal to the Annual Bonus the
Executive would have received under Section 3.2 if the Executive would have
remained employed through the period required to be entitled to receive the
Annual Bonus and satisfied all target performance objectives, payable no later
than 30 days after such termination (or, if later, as soon as practicable, but
in no event more than 30 days after, the amount of the Termination Bonus is
known) and (B) for a period of three years after termination of employment such
continuing health benefits (including any medical, vision or dental benefits),
under the Company’s health plans and programs applicable to senior executives of
the Company generally as the Executive would have received under this Agreement
(and at such costs to the Executive) as would have applied in the absence of
such termination (but not taking into account any post-termination increases in
Annual Salary that may otherwise have occurred without regard to such
termination and that may have favorably affected such benefits); (iii) all
outstanding unvested equity-based awards held by the Executive shall vest and
become immediately exercisable and shall otherwise become free of restrictions
and be exercisable in accordance with their terms and the Executive shall become
vested in any pension or other

6



--------------------------------------------------------------------------------



 



deferred compensation other than pension or deferred compensation under a plan
intended to be qualified under Section 401(a) or 403(a) of the Internal Revenue
Code of 1986, as amended; and (iv) except as otherwise required under applicable
law, the Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.
          (c) Notwithstanding clause (ii)(B) of the second sentence of
Section 5.2(b), (i) nothing herein shall restrict the ability of the Company to
amend or terminate the plans and programs referred to in such clause (ii)(B)
from time to time in its sole discretion, but the Company may not reduce
benefits already earned and accrued by, but not yet paid to, the Executive, and
(ii) except as required by applicable law, the Company shall in no event be
required to provide any benefits otherwise required by such clause (ii)(B) after
such time as the Executive becomes entitled to receive benefits of the same type
from another employer or recipient of the Executive’s services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements).
          5.3 Change of Control.
          (a) Without duplication of the foregoing, upon a “Change in Control”
(as defined below) while the Executive is employed, all outstanding unvested
equity-based awards (including stock options and restricted stock) shall fully
vest and become immediately exercisable, as applicable. In addition, if, after a
Change in Control, the Executive terminates his employment with the Company for
any reason on or before the first anniversary of the Change in Control, such
termination shall be deemed a termination by the Executive for Good Reason
covered by Section 5.2, provided, that the Executive provides no less than
30 days’ advance written notice to the Company.
          (b) For purposes of this Agreement, “Change in Control” shall have the
same meaning as in The Cogdell Spencer Inc. 2005 Long Term Incentive
Compensation Plan (or any successor plan thereof). For the avoidance of doubt
and for purposes of this Agreement, a “Change in Control” shall not be deemed to
exist upon the foreclosure of Company securities due to an

7



--------------------------------------------------------------------------------



 



Event of Default (as defined in the Credit Agreement) under the Credit Facility
between Cogdell Spencer LP, Cogdell Spencer Inc. and Bank of America, N.A. dated
March 10, 2008 (the “Credit Agreement”).
          5.4 409A Suspension Period. Notwithstanding anything in this Section 5
to the contrary, if the Company determines in good faith that any payment or
benefit to the Executive under this Section 5 constitutes a “deferral of
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) (as set forth in Treasury Regulations or binding
administrative notices or rulings issued by the Internal Revenue Service) and
the Executive is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), the Company shall delay commencement of any such
payment or benefit until six months after the Executive’s last day of employment
with the Company (the “409A Suspension Period”). Within 14 calendar days after
the end of the 409A Suspension Period, the Company shall pay to the Executive a
lump sum payment in cash equal to any payments and benefits that the Company
would otherwise have been required to provide under this Section 5 but for the
imposition of the 409A Suspension Period. Thereafter, the Executive shall
receive any remaining payments and benefits, if any, due under this Section 5 in
accordance with the terms of this Section (as if there had not been any
suspension period beforehand).
          5.5 Waiver and Release. As a condition precedent to receiving the
compensation and benefits provided under Section 5.2(b) or 5.3(a), the Executive
shall execute a waiver and release in a form satisfactory to the Company
containing, among other things, a general release of claims against the Company.
     6. Covenants of the Executive.
          6.1 Consideration. The Executive acknowledges, understands and agrees
that, in consideration for agreeing to and complying with the terms and
conditions contained in Section 6.2(a) hereof, he will be entitled to a lump sum
payment, payable no later than 30 days after a termination of the Executive’s
employment under Section 5 of this Agreement, equal to the sum of (i) the
Executive’s Annual Salary for one year and (ii) the greater of (A) the average
of the two previous Annual Bonuses

8



--------------------------------------------------------------------------------



 



received by the Executive as provided for in Section 3.2, or (B) the maximum
amount payable under Section 3.2 for the fiscal year in which the termination
occurs, or, in the event the Executive has not received any Annual Bonuses
pursuant to Section 3.2 at the time of such termination, such Annual Bonus shall
be equal to the Annual Bonus the Executive would have received under Section 3.2
if the Executive would have remained employed through the period required to be
entitled to receive the Annual Bonus and satisfied all target performance
objectives. Notwithstanding the foregoing, within seven days of a termination of
the Executive’s employment under Section 5 of this Agreement, the Company may
give written notice to the Executive stating that it does not wish to enforce
the terms and conditions contained in this Section 6, and upon issuance of such
notice, the Company will not be obligated to pay and the Executive will not be
entitled to receive any consideration under this Section 6 and the covenants
contained in Section 6.2(a) will have no force and effect.
          6.2 Covenant Against Competition; Other Covenants. The Executive
acknowledges that (i) the principal business of the Company (which expressly
includes for purposes of this Section 6 (and any related enforcement provisions
hereof), its successors and assigns) is the ownership, operation, development,
redevelopment, acquisition and management of strategically located medical
office buildings and other healthcare related facilities, and the design,
construction, development, operation, acquisition, management or consulting for
healthcare facilities (such business and any and all other businesses that after
the date hereof, and from time to time during the Term, become material with
respect to the Company’s then-overall business, herein being collectively
referred to as the “Business”); (ii) the Company is one of the limited number of
persons who have developed such a business; (iii) the Company’s Business is, in
part, national in scope; (iv) the Executive’s work for the Company has given and
will continue to give him access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6. Accordingly, the
Executive covenants and agrees that:

9



--------------------------------------------------------------------------------



 



          (a) By and in consideration of the payments to be provided by the
Company hereunder, and further in consideration of the Executive’s exposure to
the proprietary information of the Company, the Executive covenants and agrees
that, during the period commencing on the date hereof and ending one year
following the date upon which the Executive shall cease to be an employee of the
Company and its affiliates (the “Restricted Period”), he shall not (as defined
below), directly or indirectly, whether as an owner, partner, shareholder,
principal, agent, employee, consultant or in any other relationship or capacity,
(i) engage in any element of the Business (other than for the Company or its
affiliates) or otherwise compete with the Company or its affiliates, (ii) render
any services to any person, corporation, partnership or other entity (other than
the Company or its affiliates) engaged in competition with the Company or its
affiliates, or (iii) provide financial assistance to or otherwise obtain an
ownership interest in a competitor of the Company or its affiliates; provided,
however, that notwithstanding the foregoing, the Executive may invest in
securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, (B) the Executive is not a controlling person
of, or a member of a group which controls, such entity and (C) the Executive
does not, directly or indirectly, own 5% or more of any class of securities of
such entity.
          (b) During and after the Restricted Period, the Executive shall keep
secret and retain in strictest confidence, and shall not use for his benefit or
the benefit of others, except in connection with the business and affairs of the
Company and its affiliates, all confidential matters relating to the Company’s
Business and the business of any of its affiliates and to the Company and any of
its affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement.

10



--------------------------------------------------------------------------------



 



          (c) During the Restricted Period, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, knowingly (i) solicit
or encourage to leave the employment or other service of the Company, or any of
its affiliates, any employee or independent contractor thereof or (ii) hire (on
behalf of the Executive or any other person or entity) any employee or
independent contractor who has left the employment or other service of the
Company or any of its affiliates within the one-year period which follows the
termination of such employee’s or independent contractor’s employment or other
service with the Company and its affiliates. From the date hereof through the
end of the two-year period commencing with the Executive’s termination of
employment with the Company, the Executive will not, whether for his own account
or for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the Company’s or any of its
affiliates’ relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the 12-month period prior to the
Executive’s termination is or was a customer or client of the Company or any of
its affiliates. During the Restriction Period, the Executive shall not publish
any statement or make any statement under circumstances reasonably likely to
become public that is critical of the Company or any of its affiliates, or in
any way adversely affecting or otherwise maligning the Business or reputation of
the Company or any of its affiliates.
          (d) All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by the
Executive or made available to the Executive concerning the business of the
Company or its affiliates, (i) shall at all times be the property of the Company
(and, as applicable, any affiliates) and shall be delivered to the Company at
any time upon its request, and (ii) upon the Executive’s termination of
employment, shall be immediately returned to the Company.
          6.3 Rights and Remedies upon Breach.
          (a) The Executive acknowledges and agrees that any breach by him of
any of the provisions of Section 6.2 (the “Restrictive Covenants”) would result
in irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if the Executive breaches, or

11



--------------------------------------------------------------------------------



 



threatens to commit a breach of, any of the provisions of Section 6.2, the
Company and its affiliates, in addition to, and not in lieu of, any other rights
and remedies available to the Company and its affiliates under law or in equity
(including, without limitation, the recovery of damages), shall have the right
and remedy to have the Restrictive Covenants specifically enforced (without
posting bond and without the need to prove damages) by any court having equity
jurisdiction, including, without limitation, the right to an entry against the
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants.
          (b) The Executive agrees that in any action seeking specific
performance or other equitable relief, he will not assert or contend that any of
the provisions of this Section 6 are unreasonable or otherwise unenforceable.
The existence of any claim or cause of action by the Executive, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.
     7. Other Provisions.
          7.1 Severability. The Executive acknowledges and agrees that (i) he
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects. If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.
          7.2 Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Executive’s
covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be

12



--------------------------------------------------------------------------------



 



reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.
          7.3 Enforceability; Jurisdiction; Arbitration.
          (a) The Company and the Executive intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants set forth in Section 6 upon
the courts of any jurisdiction within the geographical scope of the Restrictive
Covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise, it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such Restrictive Covenants, as to
breaches of such Restrictive Covenants in such other respective jurisdictions,
such Restrictive Covenants as they relate to each jurisdiction’s being, for this
purpose, severable, diverse and independent covenants, subject, where
appropriate, to the doctrine of res judicata. The parties hereby agree to waive
any right to a trial by jury for any and all disputes hereunder (whether or not
relating to the Restricted Covenants).
          (b) Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 6, to the extent necessary for the Company (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 6.3) that is not resolved by the Executive and the
Company (or its affiliates, where applicable) shall be submitted to arbitration
in Charlotte, North Carolina in accordance with North Carolina law and the
procedures of the American Arbitration Association. The determination of the
arbitrator(s) shall be conclusive and binding on the Company (or its affiliates,
where applicable) and the Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.
          7.4 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five

13



--------------------------------------------------------------------------------



 



days after the date of deposit in the United States mails as follows:

  (i)  
If to the Company, to:
       
Marshall Erdman & Associates, Inc.
One Erdman Place
Madison, WI 53717-2171
Attention: Julia Houck, VP, Human Resources
       
with copies to:
       
Cogdell Spencer Inc.
4401 Barclay Downs Drive, Suite 300
Charlotte, North Carolina 28209-4670
Attention: Frank C. Spencer
       
and
       
Clifford Chance US LLP
31 West 52 Street
New York, New York 10019
Attention: Jay Bernstein
    (ii)  
If to the Executive, to:
       
Scott A. Ransom
[at the address set forth on the signature page hereof]

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
          7.5 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
          7.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

14



--------------------------------------------------------------------------------



 



          7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NORTH CAROLINA.
          7.8 Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void. In the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Agreement and its rights hereunder.
          7.9 Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.
          7.10 No Duty to Mitigate. Except as may be provided in
Section 5.2(c)(ii), the Executive shall not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor will any payments hereunder be subject to offset in
the event the Executive does mitigate.
          7.11 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
          7.12 Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.
          7.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.3 and 7.9, and the other
provisions of this Section 7 (to the extent

15



--------------------------------------------------------------------------------



 



necessary to effectuate the survival of Sections 6, 7.3 and 7.9), shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.
          7.14 Existing Agreements. The Executive represents to the Company that
he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.
          7.15 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
          7.16 Parachutes. If any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement is deemed to constitute a Parachute
Payment (as defined below), alone or when added to any other amount payable or
paid to or other benefit receivable or received by the Executive which is deemed
to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, in addition to any other benefits to which
the Executive is entitled under this Agreement, the Executive shall be paid by
the Company an amount in cash equal to the sum of the excise taxes payable by
the Executive by reason of receiving Parachute Payments plus the amount
necessary to put the Executive in the same after-tax position (taking into
account any and all applicable federal, state and local excise, income or other
taxes at the highest applicable rates on such Parachute Payments and on any
payments under this Section 7.16) as if no excise taxes had been imposed with
respect to Parachute Payments. “Parachute Payment” shall mean a “parachute
payment” as defined in Section 280G of the Code. The amount of any payment under
this Section 7.16 shall be computed by a certified public accounting firm
selected by the Company and reasonably acceptable to the Executive.
[the remainder of the page left intentionally blank]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written.

                  MARSHALL ERDMAN & ASSOCIATES    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
                EXECUTIVE:    
 
                     
 
                Scott A. Ransom    

17



--------------------------------------------------------------------------------



 



EXHIBIT A
EQUITY INCENTIVE AWARD
The Executive’s equity incentive awards will be based on the following two
parts: (i) achievement of Marshall Erdman TRS’s EBITDA in excess of projections
and (ii) new development projects completed between 2008 and 2012, each as set
forth in more detail below.
1) EBITDA:
     For each year in which Marshall Erdman TRS’s EBITDA (as determined by the
Board in accordance with the Company’s ordinary practice), excluding income
relating to development projects financed by Cogdell Spencer Inc. or one of its
affiliated companies (i.e., development fees), exceeds it’s Projected EBITDA for
such year as set forth in the following table, the Executive will be entitled to
equity-based awards equal to 16% of such excess.

          Marshall Erdman TRS’s Year   Projected EBITDA
2008
  $29.3 Million1
2009
  $33.4 Million
2010
  $37.6 Million
2011
  $43.5 Million
2012
  $50.9 Million

2) Medical Office Development Projects:
     For each new development project completed between the years 2008 and 2012
by Cogdell Spencer Inc. (excluding existing development projects currently being
developed or identified for development by Cogdell Spencer Inc. and its
affiliates as of the execution date of this Agreement), the Executive will be
entitled to receive equity-based awards equal to 0.5% of the asset value of each
new completed and owned development project.
 

1  
To be prorated to reflect a partial calendar year eginning with the execution
date of this Agreement.

18